Exhibit 10.5

 

LOGO [g361130logo1.jpg]

 

 

 

ATTN:    Brian Hockenberry    BOOZ ALLEN HAMILTON INC. FROM:    Sara Scrivener
   On Behalf of JPMorgan Chase Bank, N.A. RE:    Rate Swap Transaction
Confirmation - AMENDMENT YOUR REF:    OUR REF:    2000005367897 DATE SENT:   
11 April 2017

NO OF PAGES: 6 (Excluding Cover)

 

 

 

 

URGENT: PLEASE SIGN AND FAX THIS

CONFIRMATION TO 001 3026344860

 



--------------------------------------------------------------------------------

LOGO [g361130logo1.jpg]

 

 

 

JPMorgan Chase Bank, N.A.

270 Park Avenue

New York

NY 10017

USA

11 April 2017

Amendment of a Rate Swap Transaction

This Confirmation represents an amendment and restatement of any prior documents
or other confirming communications between the parties with respect to the
Transaction.

The purpose of this letter (this “Confirmation”) is to confirm the terms and
conditions of the Swap Transaction entered into between: JPMorgan Chase Bank,
N.A. (“JPMorgan”) and BOOZ ALLEN HAMILTON INC. (the “Counterparty”) on the Trade
Date and identified by the JPMorgan Deal Number specified below (the
“Transaction”). This letter agreement constitutes a “Confirmation” as referred
to in the Master Agreement specified below, and supersedes any previous
confirmation or other writing with respect to the transaction described below.

The definitions and provisions contained in the 2006 ISDA Definitions (the
“Definitions”), as published by the International Swaps and Derivatives
Association, Inc. are incorporated into this Confirmation. In the event of any
inconsistency between those definitions and provisions and this Confirmation,
this Confirmation will govern.

This Confirmation supplements, forms part of, and is subject to, the ISDA Master
Agreement dated as of 17 December 2014, as amended and supplemented from time to
time (the “Agreement”), between JPMorgan and the Counterparty. All provisions
contained in the Agreement govern this Confirmation except as expressly modified
below.

 

Our Ref: 2000005367897   Sent: 11 April 2017 16:53   Page 1 of 6



--------------------------------------------------------------------------------

LOGO [g361130logo1.jpg]

 

The terms of the particular Swap Transaction to which this Confirmation relates
are as follows:

TRANSACTION DETAILS

 

JPMorgan Deal Number:    2000005367897 Notional Amount:    USD 100,000,000.00
Trade Date:    06 April 2017 Effective Date:    30 April 2018 Termination Date:
   30 June 2021, subject to adjustment in accordance with the Modified Following
Business Day Convention Fixed Amounts:    Fixed Rate Payer:    Counterparty
Fixed Rate Payer Payment Dates:    The last day of January, February, March,
April, May, June, July, August, September, October, November and December in
each year, from and including 31 May 2018 to and including the Termination Date,
subject to adjustment in accordance with the Modified Following Business Day
Convention. Fixed Rate:    1.99800 percent Fixed Rate Day Count Fraction:   
Actual/360 Business Days:    New York and London Floating Amounts:    Floating
Rate Payer:    JPMorgan Floating Rate Payer Payment Dates:    The last day of
January, February, March, April, May, June, July, August, September, October,
November and December in each year, from and including 31 May 2018 to and
including the Termination Date, subject to adjustment in accordance with the
Modified Following Business Day Convention. Floating Rate Option:   
USD-LIBOR-BBA provided that, notwithstanding anything to the contrary in the
2006 ISDA Definitions, the rate for a Reset Date will be the rate which appears
or is published, offered or otherwise determined 2 London and New York Business
Days preceding such Reset Date

 

Our Ref: 2000005367897   Sent: 11 April 2017 16:53   Page 2 of 6



--------------------------------------------------------------------------------

LOGO [g361130logo1.jpg]

 

   provided, however, that if, in respect of any Calculation Period, the
Floating Rate is less than 0.00000 percent, the Floating Rate in respect of that
Calculation Period shall be deemed to equal 0.00000 percent Designated Maturity:
   1 month Spread:    None Floating Rate Day Count Fraction:    Actual/360 Reset
Dates:    The first day of each Calculation Period Compounding:    Inapplicable
Business Days:    New York and London Calculation Agent:    JPMorgan, unless
otherwise stated in the Agreement. ACCOUNT DETAILS    Payments to JPMorgan in
USD:    As per our standard settlement instructions. Payments to Counterparty in
USD:    As per your standard settlement instructions. OFFICES    JPMorgan:   
NEW YORK Counterparty:    MC LEAN

DOCUMENTS TO BE DELIVERED

Each party shall deliver to the other, at the time of its execution of this
Confirmation, evidence of the incumbency and specimen signature of the person(s)
executing this Confirmation, unless such evidence has been previously supplied
and remains true and in effect.

RELATIONSHIP BETWEEN PARTIES

Each party will be deemed to represent to the other party on the date on which
it enters into a Transaction that (absent a written agreement between the
parties that expressly imposes affirmative obligations to the contrary for that
Transaction):

(a) Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary. It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to

 

Our Ref: 2000005367897   Sent: 11 April 2017 16:53   Page 3 of 6



--------------------------------------------------------------------------------

LOGO [g361130logo1.jpg]

 

enter into that Transaction. it being understood that information and
explanations related to the terms and conditions of a Transaction shall not be
considered investment advice or a recommendation to enter into that Transaction.
No communication (written or oral) received from the other party shall be deemed
to be an assurance or guarantee as to the expected results of that Transaction.

(b) Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of that
Transaction. It is capable of assuming, and assumes the risks of that
Transaction.

(c) Status of Parties. The other party is not acting as a fiduciary for or an
adviser to it in respect of that Transaction.

TIME OF DEALING

The time of dealing will be confirmed by JPMorgan upon written request.

 

Our Ref: 2000005367897   Sent: 11 April 2017 16:53   Page 4 of 6



--------------------------------------------------------------------------------

LOGO [g361130logo1.jpg]

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing a copy of this Confirmation and returning it to us or by
sending to us a letter, telex or facsimile substantially similar to this letter,
which letter, telex or facsimile sets forth the material terms of the
Transaction to which this Confirmation relates and indicates agreement to those
terms. When referring to this Confirmation, please indicate: JPMorgan Deal
Number(s): 2000005367897

On Behalf of JPMorgan Chase Bank, N.A.

 

 

/s/ Sara Scrivener

  Name:  

Sara Scrivener

  Title:  

Executive Director

 

  Accepted and confirmed as of the date first written:   BOOZ ALLEN HAMILTON
INC.  

/s/ Brian Hockenberry

  Name:  

Brian Hockenberry

  Title:  

Assistant Treasurer

  Your reference number:  

 

 

Our Ref: 2000005367897   Sent: 11 April 2017 16:53   Page 5 of 6



--------------------------------------------------------------------------------

LOGO [g361130logo1.jpg]

 

Client Service Group

All queries regarding confirmations should be sent to:

JPMorgan Chase Bank, N.A.

Contacts

 

JPMorgan Contact    Telephone Number Discrepancy of Confo    Group E-mail
address:    de.rates.affirmations@jpmchase.com Facsimile:    001 3026344860
Telex:    Cable:   

Please quote the JPMorgan deal number(s): 2000005367897

 

Our Ref: 2000005367897   Sent: 11 April 2017 16:53   Page 6 of 6